This was a suit by appellee against appellant on a promissory note, with waiver of exemptions, etc. Upon a trial before a jury, their verdict was in favor of appellant; he relying, as a defense, upon a sworn plea of non est factum. Appellee's motion to set aside the verdict and grant him a new trial was granted, and this appeal followed.
Said motion for a new trial, resting and being granted, in part, at least, upon the ground that the verdict was "contrary to the great weight of the evidence," and the evidence being conflicting, we would not, after an examination of same, feel authorized, under the well-known rule that prevails, to overturn the action of the trial judge. Cobb v. Malone 
Collins, 92 Ala. 630, 9 So. 738. The judgment is affirmed.
Affirmed.